Opinion issued September 19, 2013.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00703-CR
                             ———————————
            IN RE BENEDICT CHINONSO EMESOWUM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION1

      Relator Benedict Emesowum has filed a pro se petition and supplemental

petition for writ of mandamus requesting that we (1) compel the trial court to order

production of discovery material, (2) stay all proceedings in the trial court, (3)

prevent the trial court from retaliating against him, and (4) compel the trial court to



1
      The underlying case is State v. Emesowum, cause number 1849562, pending in the
      County Criminal Court at Law No. 10 of Harris County, Texas, the Hon. Sherman
      A. Ross presiding.
release to relator the subpoenaed medical records of the complainant. We deny

relator’s petition.

                                PER CURIAM
Panel consists of Justices Jennings, Brown and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2